UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-1134



RICHARD L. WRIGHT; EDNA E. WRIGHT,

                                            Plaintiffs - Appellants,

          versus


RON'S MOBILE HOME SALES; RON MESSICK,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-97-
3167-L)


Submitted:   April 16, 1998                 Decided:   April 30, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard L. Wright, Edna E. Wright, Appellants Pro Se. Robert Law-
rence Ferguson, Jr., Michael N. Russo, Jr., FERGUSON, SCHETELICH,
HEFFERNAN & MURDOCK, P.A., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court's order dismissing their

action for lack of subject matter jurisdiction. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Wright v. Ron's Mobile Home, No. CA-97-3167-L (D. Md. Jan.
20, 1998). We further deny Appellants' motion entitled "Mandamus

for arbitrary and capricious unconstitutional prohibited failure(s)

to execute self executing provision(s)." We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2